Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on October 12, 2021 has been entered.

Response to Amendment

Applicant's Amendments and Accompanying Remarks filed on October 12, 2021 have been entered and considered. Claims 1 and 3 – 9 are pending in this application. Claim 8 has been withdrawn from further consideration subject to restriction requirement. Further, in view of amendment, and after careful consideration of Applicant’s arguments, the examiner has maintained the 103 rejections over Murahara as detailed in Office action dated July 21, 2021. The invention as currently claimed is not found to be patentable for reasons herein below.  

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 – 5, 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Murahara et al. JP-2012136801 A (Murahara) in view of Nakayama et al. US 2004/0063366 A1 (Nakayama). Machine translation of the Murahara reference is relied upon herein.

Considering claims 1, 5 and 9, Murahara teaches an artificial leather comprising a nonwoven comprising an entangled fiber mass of ultrafine fibers with a monofilament fineness of 0.01 dtex or more and 3.50 dtex or less [0029], a polymeric  woven or knitted fabric, which is laminated, to the other side of the nonwoven material [Claim 1], Further, Murahara teaches at [0063] that napping is performed on the surface of the nonwoven fabric. The napping treatment can be accomplished by buffing the nonwoven fabric surface with sand paper or roll sander. In particular, if sand paper is used, a consistent, dense nap can be formed on the surface of the nonwoven fabric. In order to form consistent napping over the surface of artificial leather, the use of a smaller grinding load is preferable. To reduce the grinding load, the buffing is preferably conducted by multiple-stage buffing of three or more stages, and the sandpaper used in each stage is preferably in the range of JIS No. 150 to 600. A surface with a consistent napping length can be produced by gradually changing sandpapers from large to small grit sizes. Further, a buff process is a process important for thickening a nonwoven fabric layer in order to make the surface part of artificial leather reveal random unevenness; therefore, it is preferable that the grinding amount of a surface part shall be 100 micrometers or more and 500 micrometers or less. Although the thickness of the layer of a nonwoven fabric can do a grinding amount thickly at less than 100 micrometers, unevenness may arise to the length of a piloerection fiber. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to select a particular combination of number of buffing stages or passes, and sandpaper grid in the range of 100 to 600 for each pass, in order to achieve the desired % of unnapped regions or unevenness, and ratio Y/X as defined in claim 1, as desired by the final application of the artificial leather. 

As to the limitation in claim 1 requiring that a plurality of unnapped regions including the ultrafine fibers that have been thermally welded and laid down instead of being fixed with the elastic polymer, Murahara teaches as noted above, that a buff process is a process important for thickening a nonwoven fabric layer in order to make the surface part of artificial leather reveal random unevenness; therefore, it is preferable that the grinding amount of a surface part shall be 100 micrometers or more and 500 micrometers or less. Although the thickness of the layer of a nonwoven fabric can do a grinding amount thickly at less than 100 micrometers, unevenness may arise to the length of a piloerection fiber. Thus, Murahara teaches the unevenness of the surface. Further, Nakayama teaches a suede artificial leather which is treated at the end of the process by embossing at 165 degrees C to obtain semi-grained artificial leather. In the obtained semi-grained artificial leather, the ratio of the grained portion to the raised fiber 
As to the new limitation in claim 1, requiring that the elastic polymer is not attached to the napped ultrafine fibers on the surface of the leather-like sheet, and is not attached to the thermally welded and laid down ultrafine fibers, Murahara teaches at [0022] that the polymeric elastomer is given as a binder to the sheet base which consists of woven knitted goods. Thus, teaching that the elastomer is applied to the opposite side of the surface of the leather-like sheet, and that it is applied to the surface of the woven sheet. Hence, teaching that the elastomer is not attached to the thermally welded and laid down ultrafine fibers. 
Considering claims 3 and 4, as noted above in the rejection of claim 1, Murahara teaches at [0063] that napping is performed on the surface of the nonwoven fabric. The napping treatment can be accomplished by buffing the nonwoven fabric surface with sand paper or roll sander. In particular, if sand paper is used, a consistent, dense nap can be formed on the surface of the nonwoven fabric. In order to form consistent napping over the surface of artificial leather, the use of a smaller grinding load is preferable. To reduce the grinding load, the buffing is preferably conducted by multiple-stage buffing of three or more stages, and the sandpaper used in each stage is preferably in the range of JIS No. 150 to 600. A surface with a consistent napping length 

Considering claim 7, Murahara teaches at [0064] that the artificial leather of the disclosure is dyed suitably. As for dyeing, the use of disperse dye is preferable, and in addition to this, it is preferable to carry out with a high-temperature-high-pressure dyeing machine. Dyeing temperature is a mode with 80 degrees C - preferable 150 degrees C, and more preferable 110 degrees C or more. The examiner notes that because Murahara, as applicant, uses disperse dye, and because of dyeing process is carried out at high pressure and high temperature, one of ordinary skill in the art would expect that Murahara’s dyed leather-like sheet meet the grade 4 requirement as required by the claim.   

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Murahara et al. JP-2012136801 A (Murahara) in view of Yokoyama et al. JP-2010235858 A (Yokoyama). English abstract and Machine translation of the Murahara and Yokoyama documents is relied upon herein.

Considering claim 6, Murahara is relied upon as set forth in the rejection of claim 1. Further, although Murahara teaches that the ultrafine fibers comprise polyethylene terephthalate, it does not specifically recognize that it is an isophthalic acid modified polyethylene terephthalate (PET) having glass transition between 100 and 120 degrees C. However, Yokoyama teaches the use of an isophthalic acid modified polyethylene terephthalate for the formation of a microfiber bundle of filaments with average fineness of 0.01-0.8 dtex, which is used in conjunction with a polymeric elastomer in the formation of a sheet having excellent dimensional stability and external appearance [Abstract]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to select Yokohama’s modified PET as the PET component in Murahara’s leather-like sheet, when it is desired to provide the sheet with excellent dimensional stability and external appearance. As to the glass transition of the modified PET, Yokoyama teaches that in the manufacture of decorative molded product, which involves softening the sheet structure by heating the sheet structure from glass transition temperature to melting point temperature of the ultrafine single fiber (1a), pressing and molding the obtained product on three-dimensional-shaped mold surface [Abstract]. Therefore, it would have been obvious to 

Response to Arguments  

Applicant's Amendments and Accompanying Remarks filed on October 12, 2021 have been entered and considered. Further, in view of amendment, and after careful consideration of Applicant’s arguments, the examiner has maintained the 103 rejections over Murahara as detailed in Office action dated July 21, 2021. The invention as currently claimed is not found to be patentable for reasons herein above.   

Applicant’s arguments filed on October 12, 2021 have been fully considered but they are found to be not persuasive for the following reasons. 

Applicant traverses the rejection over Murahara and Nakayama on the basis that in the Nakayama method for producing the semi-grained artificial leather as described above, the surface of the suede artificial leather was coated with an aqueous dispersion of a water-dispersed elastomeric polymer, and the water-dispersed elastomeric polymer was dried and solidified, then, the surface coated with the elastomeric polymer was embossed at a temperature of 165°C. Thus, the napped fibers on the surface are fixed by the elastomeric polymer. Accordingly, Nakayama does not disclose or suggest the element of Claim 1, requiring that “the elastic polymer is not 

 In response, the examiner submits that the rejection above is not solely based on Nakayama’s teaching at [0176] as Applicant implies. The rejection is based on Murahara teaching an artificial leather comprising a nonwoven comprising an entangled fiber mass of ultrafine fibers with a monofilament fineness of 0.01 dtex or more and 3.50 dtex or less [0029], a polymeric elastomer; and a woven or knitted fabric, which is laminated, to the other side of the nonwoven material [Claim 1]. Further, Murahara teaches at [0022] that the polymeric elastomer is given as a binder to the sheet base, which consists of woven knitted goods. Thus, teaching that the elastomer is applied to the opposite side of the surface of the leather-like sheet, and that it is applied to the surface of the woven sheet. Hence, teaching that the elastomer is not attached to the thermally welded and laid down ultrafine fibers. Furthermore, the reliance on Nakayama is for its teaching of embossing at the end of the process. Therefore, the combination of Murahara and Nakayama renders obvious all limitations in the subject claims.  

Conclusion
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ricardo E. Lopez whose telephone number is 571-270-1150.  The examiner can normally be reached Monday to Friday from 8:30 AM to 5:00 PM.

17.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2150.



/REL/
Ricardo E. Lopez
Patent Examiner, Art Unit 1786



/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786